DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Applicant's Response
The reply of October 20, 2021, has been received and entered into the electronic case file. 
The amendment to the specification, which added brief descriptions of the reproductions, acts to overcome the previously given objection to the specification.  The objection has now been withdrawn.
The amendment to the reproductions acts to partially overcome the previously given refusal under 35 USC 112(a) and (b). Applicant has overcome points 1.2 and 1.3 regarding the shape of the nose, and points 2.1 and 2.3 regarding the back of the brooch. See refusal under 35 USC 112(a) and (b) below for more information.
Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the exact three-dimensional appearance of the features pointed out below cannot be understood from the views provided.  Specifically, the 
In the amended drawings, applicant removed the curved triangular features marked “1” and “2” below from the right eye in Fig. 1.7. However, the features are present in Figs. 1.3, 1.4, 1.5, and 1.6. 

    PNG
    media_image1.png
    619
    1012
    media_image1.png
    Greyscale

In order to overcome this portion of the rejection and to ensure the scope and appearance of the claim is clear, it is suggested that applicant add the features marked “1” and “2” above back into Fig. 1.7.  There is no support for the removal of these features in the original figures, so applicant is advised not to remove the features from all figures.

    PNG
    media_image2.png
    290
    556
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    348
    906
    media_image3.png
    Greyscale

The shape of the left ear of the ox remains unclear because it does not correspond in appearance between views.  The left ear in Fig. 1.8 is significantly wider than what is shown in Figs.  1.5 and 1.3. This causes the brooch to appear very thick in the right ear and shoulder area. However, the other views so not show a bulge in this area, they show a uniform width.

    PNG
    media_image4.png
    1140
    880
    media_image4.png
    Greyscale

In order to overcome this portion of the rejection it is recommend that applicant amend the left ear feature in Fig. 1.8 to be consistent in size and shape with the other figures. It is suggested that applicant move the edge of the ear and the 

    PNG
    media_image5.png
    999
    727
    media_image5.png
    Greyscale

Applicant is advised to amend the granulation on the horn and ear to match in number and position to what is shown in other figures, similar to the annotated example below. 

    PNG
    media_image6.png
    440
    776
    media_image6.png
    Greyscale

The three-dimensional appearance of the features recessed inside of the brooch mechanism shaded gray and marked with arrows below is unclear due to inconsistencies between the views. The rectangular feature shaded gray below and marked “1” appears to be an opaque flat surface. However, the same area in Fig. 1.3 has two rectangular features which seem to be recessed further inside the mechanism, and the opaque rectangular feature noted in Figs. 1.6 and 1.8 is absent. 

    PNG
    media_image7.png
    487
    740
    media_image7.png
    Greyscale

In order to overcome this portion of the refusal, it is suggested that applicant either convert the features noted in the figures above to broken line to remove them from the claimed design, or amend Fig. 1.3 to be consistent in appearance by replacing the two recessed features with the opaque rectangle feature that is visible in Figs. 1.6 and 1.8. If applicant opts to convert features to broken line, they should also add a statement to the specification following the figure descriptions and immediately preceding the claim which states the portions of the brooch shown in broken line form no part of the claimed design.
The feature shaded gray and marked with a “?” in Fig. 1.4 below, is recessed inside the mechanism and not visible in any other views. It is unclear where this feature occurs and what its surface contours are due to limited views showing this feature. 

    PNG
    media_image8.png
    158
    534
    media_image8.png
    Greyscale

In order to overcome this portion of the refusal it is suggested that applicant convert the feature noted above to broken line and add a statement to the specification, following the figure descriptions and directly preceding the claim, which states the portions of the brooch depicted in broken line form no part of the claimed design.
Due to the questions raised by the inconsistencies between the reproductions and limited views of the recessed feature in Fig. 1.4, the claim is indefinite and nonenabling. 
Replacement Drawings
care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands refused under 35 U.S.C. 112 (a) and (b) as set forth above.
Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at tracey.bell2@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACEY J BELL/Examiner, Art Unit 2917